Citation Nr: 0816657	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

3.  Entitlement to service connection for cervical 
spondylosis.

4.  Entitlement to service connection for residuals of head 
injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 29 to November 
16, 1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
denied the veteran's claims for service connection for 
degenerative disc disease of the lumbar spine, cervical 
spondylosis, residuals of head injury, and declined reopening 
the veteran's previously denied claim for service connection 
for a left knee disorder.


FINDINGS OF FACT

1.  By rating decision dated August 2003, the RO declined 
reopening the previously denied claim for service connection 
for a left knee disorder.  The veteran was notified of that 
decision; however, he did not submit a notice of disagreement 
or perfect an appeal. 

2.  The evidence submitted since the August 2003 rating 
decision is cumulative and redundant of the evidence already 
of record, and furthermore, does not raise a reasonable 
possibility of substantiating the claim.

3.  Degenerative disc disease of the lumbar spine did not 
manifest during service and is not related to a disease or 
injury in service. 

4.  Cervical spondylosis did not manifest during service and 
is not related to a disease or injury in service. 

5.  The veteran does not have a current disability involving 
residuals of head injury.  


CONCLUSIONS OF LAWS

1.  The August 2003 rating decision which denied entitlement 
to service connection for a left knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2003).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007). 

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Cervical spondylosis was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  Residuals of head injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on July 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
With regard to his claims for service connection, the 
appellant was provided compliant notice in July 2004.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the appellant was provided compliant notice in 
April 2007.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All available records identified have 
been obtained and associated with the claims folder.  The 
veteran was not afforded a VA examination in connection with 
his service connection claims; however, as there is no 
evidence of an injury or illness related to the cervical 
spine, lumbar spine, or head injury during service, the Board 
finds that such examinations are not necessary.  When a claim 
is one to reopen a finally decided claim, VA is not obligated 
to provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The veteran 
requested a hearing before the Board in July 2007; however, 
he withdrew his request for a hearing in October 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, private 
and VA medical treatment records, and the veteran's lay 
statements in support of his claim.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Claim to Reopen

The veteran contends that he has presented new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a left knee disability.  He 
acknowledges that he underwent surgery to repair a torn 
meniscus in the left knee in January 1976; however, he 
asserts his pre-service left knee condition had healed and 
was without sequelae at the time of his entry into military 
service.  He argues that the physical rigors of basic 
training re-injured his left knee and aggravated his pre-
service disability beyond its natural progression.  

The RO declined reopening the veteran's previously denied 
claim for service connection for a left knee disability in 
August 2003.  Consequently, that determination became final. 
See 38 C.F.R. § 7105.

In order to reopen this claim, new and material evidence must 
be presented.  Regulations provide that "new" evidence is 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

The evidence of record at the time of the last final 
determination in August 2003 included service medical 
records, medical treatise evidence, the veteran's May 1988 
personal hearing testimony, and an August 1988 medical 
opinion statement.  The veteran underwent an orthopedic 
consultation regarding his left knee at enlistment into 
service in October 1976.  He reported that he had undergone 
surgery to remove cartilage in his knee, but stated that he 
had full activity in the knee.  In November 1976 the veteran 
sought treatment for chronic recurrent knee pain.  He 
reported acute joint line pain exacerbated by marching.  On 
examination, good range of motion was observed, although 
joint line tenderness was noted.  The veteran was offered a 
waiver to excuse him from running; however, he doubted his 
ability to complete basic training and requested an EPTS 
(existed prior to service) discharge.  A medical board 
examination was performed in November 1976.  The examining 
physician concluded that the veteran was status-post lateral 
meniscectomy with degenerative changes of the left knee.  The 
medical examiner concluded that the veteran's left knee 
condition existed prior to entry into service and had not 
been aggravated by service beyond the normal progression of 
the disease.  

Evidence added to the record since the time of the last final 
denial in August 2003 includes VA outpatient treatment 
records documenting ongoing treatment for chronic left knee 
pain with x-ray evidence of tricompartmental osteoarthritis.  
This evidence is new, in that it was not previously submitted 
to agency decision-makers.  However, the veteran's claim was 
previously denied because there was no competent medical 
opinion of record which relates his current left knee 
disability to an injury in service or which indicates the 
veteran's preexisting left knee disorder was aggravated 
beyond its natural progression by service.  Such evidence is 
still lacking in the record.  Therefore, the recently 
submitted evidence is not material, because it fails to 
relate to an unestablished fact necessary to substantiate the 
claim.  

As such, the veteran's request to reopen the previously 
denied claim for service connection for a left knee disorder 
must fail. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Service Connection

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).



A.	Degenerative disc disease of the lumbar spine and 
cervical spondylosis

The veteran seeks service connection for chronic disabilities 
of the cervical and lumbar spine.  June 2002 VA outpatient 
treatment records note his reports of chronic low back pain 
due to an injury which occurred while in service.  A review 
of the veteran's service medical records reveals a normal 
neck and spine at enlistment into service in October 1976.  
There is no evidence of injury to either the cervical spine 
or the lumbar spine while in service.  In November 1976 the 
veteran reported chronic, recurrent left knee pain 
exacerbated by marching.  He underwent a November 1976 
medical board examination, at which time he was discharged 
from service by reason of a physical disability which existed 
prior to service and was not aggravated by service.  No 
cervical or lumbar spine defects were noted during the 
medical board evaluation.  

June 1988 private medical treatment records reflect the 
veteran's earliest complaints of chronic symptoms affecting 
his cervical and lumbar spine.  The veteran complained of 
pain over his neck and back since a May 1988 motor vehicle 
accident.  On examination, tenderness to palpation over both 
the cervical and the lumbar spine was observed, with palpable 
muscle spasm and compression tenderness of the paravertebral 
musculature.  A moderate decrease in range of motion was 
observed in the cervical and lumbar spine.  The veteran's 
treating physician diagnosed cervical strain and lumbar 
strain, and a physical therapy program was instituted.  

Also of record are June 2002 VA outpatient treatment records 
which reflect a current diagnosis of both degenerative disc 
disease of the lumbar spine and mild spondylosis of the 
cervical spine.  Subsequent records reflect ongoing medical 
treatment for cervical and lumbar spine pain and limitation 
of motion.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for both cervical and 
lumbar spine disabilities.  The question is whether the 
veteran's disabilities are related to service in any way.

The initial diagnosis of degenerative disc disease of the 
lumbar spine and cervical spondylosis was not made until June 
2002, although the veteran initially sought treatment for 
cervical and lumbar spine strain after a motor vehicle 
accident which occurred in May 1988.  Although the veteran 
reports experiencing chronic low back pain since he sustained 
an injury in service, his statements are not credible.  The 
veteran's service medical records are silent with regard to 
complaints of or treatment for cervical or lumbar spine 
injuries.  Furthermore, he has repeatedly attributed his 
cervical and lumbar spine disabilities to injuries sustained 
in post-service automobile accidents.  As previously noted, 
the veteran sought treatment for cervical and lumbar spine 
strain related to a May 1988 motor vehicle accident.  The 
veteran also attributed his chronic low back pain to a motor 
vehicle accident which occurred in the 1990s, and stated that 
his neck pain worsened after April 2000 and August 2000 motor 
vehicle accidents.  Thus, despite competent medical evidence 
of current cervical and lumbar spine disabilities, direct 
service connection, based upon incurrence during active 
service, is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Further, the veteran first sought treatment for cervical and 
lumbar spine disabilities in June 1988.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his claimed 
cervical and lumbar spine disabilities and an injury which 
occurred during service are not probative.  As previously 
explained, there is no evidence of a cervical or lumbar spine 
injury in service.  Further, there is no competent medical 
opinion of record which relates the veteran's current 
cervical and lumbar spine disabilities to service.  

As a lay person, the veteran is not shown to have the 
necessary medical competence to diagnose a disability or 
offer probative opinions as to medical etiology.  Thus, no 
connection to service is shown by the medical evidence of 
record. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

Accordingly, service connection for degenerative disc disease 
of the lumbar spine and cervical spondylosis is denied.  

B.	Residuals of head injury

The veteran seeks service connection for residuals of a head 
injury.  He does not report a history of a head injury in 
service.  His head was normal at enlistment into service in 
October 1976, and a review of his service medical records 
reveals no evidence of a head injury.  No defects attributed 
to a head injury were noted during the November 1976 medical 
board evaluation.  

In June 1988, the veteran complained of a history of 
headaches since a May 1988 automobile accident.  A physical 
examination was performed; however, no chronic disorders were 
diagnosed.  In June 2002, the veteran complained of a two 
week history of headaches, which he related to a motor 
vehicle accident with loss of consciousness in the preceding 
year.  He described the headaches as dull, constant, and 
located primarily in the front part of the head.  A June 2002 
skull x-ray was negative and no chronic disabilities 
associated with the veteran's complaints of headaches were 
diagnosed.  In May 2004 the veteran denied a history of brain 
injury.  

Although the veteran's medical records reflect intermittent 
treatment for headaches, the evidence does not reflect a 
competent diagnosis of a chronic disability related to 
residuals of a head injury.  In this regard, the June 2002 VA 
assessment is the most probative evaluation of the veteran's 
disability picture.  Despite the veteran's complaints of 
headaches, a skull x-ray was normal and no disabilities were 
diagnosed.  The veteran does not have a current diagnosis of 
a chronic disability characterized by residuals of a head 
injury.  

In the absence of the claimed disability, service connection 
must be denied.  See Brammer, 3 Vet. App. 223, 225.



ORDER

New and material evidence having not been presented; the 
veteran's claim of entitlement to service connection for a 
left knee disorder is not reopened. 

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied. 

Entitlement to service connection for cervical spondylosis is 
denied.

Entitlement to service connection for residuals of head 
injury is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


